Citation Nr: 1613968	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2010, the RO denied service connection for migraine headaches, after which the Veteran filed a timely notice of disagreement.  The Veteran, however, did not perfect this appeal by filing a VA Form 9 or any other statement related to the headaches at any time since the July 2012 statement of the case, which was issued in response to his notice of disagreement.  This issue is, therefore, not within the Board's jurisdiction.

In December 2012, the Veteran provided testimony before the undersigned at a Board videoconference hearing.  A transcript of the hearing is of record.

 The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Veteran underwent VA examination in relation to his hypertension claim.  The examiner noted the absence of treatment for hypertension or headaches in service.  The examiner went on to state that the Veteran had no problems with headaches until 1972.  The examiner seemingly disregarded the Veteran's report of having experienced headaches in service.  Again, such a report is one the Veteran is competent to make, and the examiner is not free to ignore.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  

Moreover, the examiner's interest in the date of onset of headaches suggests there is indeed some potential for a finding that the headaches were indicative of an initial onset of hypertension.  The examiner, however, went on to conclude it less likely as not that the Veteran's hypertension was incurred in service.  The reasoning provided indicated a lack of evidence available to support a claim that the Veteran was hypertensive within one year of his separation from service.  The examiner pointed to records showing the onset of hypertension in 1992 with continued indication of hypertension shown in 2008 VA records.  

To date, no examiner has provided an opinion, recognizing the Veteran's report of having headaches in service and shortly thereafter and discussing his contention that these headaches were indicative of the initial manifestation of his later diagnosed hypertension.  Such an opinion is necessary in order to decide this claim.  For these reasons, a new VA examination is warranted for the hypertension claim in order to allow the Veteran the opportunity to discuss his history of symptoms, including headaches, with a VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a new examination by a physician with sufficient expertise to determine whether current hypertension is related to service. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that hypertension originated during active service, or is otherwise caused or aggravated by a disease or injury in active service, to include whether the headaches reported by the Veteran as having initially manifested in service were an initial manifestation of hypertension.  

The examiner must not ignore the Veteran's competent reports of headaches, or other lay observable symptoms existing during active service and since.  The rationale for any opinion expressed must also be provided.

3.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

